Exhibit (b) Certification of Periodic Financial Report Pursuant to Section 906 of the Sarbanes-Oxley Act In connection with the Form N-CSR of the registrant for the period ended June 30, 2012, the undersigned hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act that: 1.The attached Form N-CSR report of the registrant fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2.The information contained in such N-CSR report fairly presents, in all material respects, the financial condition and results of operation of the registrant as of and for the periods presented in the report. Dated:August 4, 2014 /S/David R. Carpenter Name:David R. Carpenter Title:President& Principal Executive Officer /S/Robert D. Brearton Name:Robert D. Brearton Title:Executive President & Principal Financial Officer
